Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on April 5, 2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The third and fourth lines of the second clause of claim 1 recites “predict a signal characteristic of a wireless signal based on the position and a position of the one or more receivers”.  It is unclear what “a signal characteristic” is referring to since “a signal characteristic” had already been recited in the second line of the second clause.   Thus, there is an antecedent basis issue which requires correction.
	The fourth line of the second clause of claim 1 recites “position of the one or more receivers”.  It is unclear whether the word “position” should be replaced with the word “positions” to recite “positions of the one or more receivers” or whether the fourth line should recite “position of one of the one or more receivers”.   Appropriate correction is required.
	Claim 2 recites determining a predicted angle of arrival based on the reported position.  However, claim 1 does not recite anything about a reported position.  Therefore, it is unclear what claim 2 is referring back to.  Appropriate correction is required for claim 1 and/or claim 2. 
	Claim 3 recites determining a predicted received signal power based on the reported position.  However, claim 1 does not recite anything about a reported position.  Therefore, it is unclear what claim 3 is referring back to.  Appropriate correction is required for claim 1 and/or claim 3.
Claim 4 recites determining a predicted path loss of the wireless signal based on the reported position.  However, claim 1 does not recite anything about a reported position.  Therefore, it is unclear what claim 4 is referring back to.  Appropriate correction is required for claim 1 and/or claim 4.
Claim 5 recites determining a predicted time of flight of the wireless signal based on the reported position.  However, claim 1 does not recite anything about a reported position.  Therefore, it is unclear what claim 5 is referring back to.  Appropriate correction is required for claim 1 and/or claim 5.
Each of claims 2-5 recites “a position of the one or more receivers”.  However, claim 1 recites “a position of the one or more receivers”.  As a consequence, there is an antecedent basis issue between each of dependent claims 2-5 and independent claim 1, which needs correction.
Claims 2-10 depend on independent claim 1 and are also rejected under 35 U.S.C. 112(b), second paragraph because they inherit the limitations and fail to resolve the deficiencies of independent claim 1.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102 (a) (2) as being unpatentable over Sakai et al. (US 2020/0379080).
Regarding claim 1, Sakai teaches a location verification device, comprising: (see Sakai, at title and at Abstract in conjunction with Fig. 1, regarding a location estimation system, location estimation method, and program.)
one or more receivers, configured to receive a wireless signal representing a position; (see Sakai at the Abstract, which discloses that the location estimation system estimates a location of a radio wave transmission source by using radio wave strengths received by a plurality of radio wave sensors; see Sakai at [0014-0016] and at [0037] which discloses radio wave sensors receiving radio wave signals and measuring the radio wave strengths of the radio wave signals to estimate a location of a radio wave transmission source; Examiner maps the radio wave sensors 102a to the one or more receivers.)
and one or more processors, configured to determine from the signal the position and a signal characteristic of the signal; (see Sakai at [0044] which discloses that time information is sent along with the reception strengths to the server 100; see Sakai at [0046] which discloses that the radio wave sensors measure the radio wave strengths of the received radio waves with a predetermined sampling period.  Also, see Sakai at [0088] which discloses use of a central processing unit (CPU) for realizing the procedures disclosed in the exemplary embodiments.  Examiner maps one of the time information and the reception strengths to the signal characteristic of the signal.)  
predict a signal characteristic of a wireless signal based on the position and a position of the one or more receivers; compare the determined signal characteristic to the predicted signal characteristic; (see Sakai at [0062] which discloses obtaining data in the process of the reception of the radio waves from the known radio wave transmission source and that the normalized received power of the actually measured data obtained from the known transmission source and the corresponding probability density distributions may be expressed in correspondence tables.  Sakai, at [0062], further discloses that when the likelihood estimation is performed, a probability density may be calculated with reference to the correspondence tables by using the reception strengths of radio waves from the unknown radio source.  Examiner maps the normalized received power of an actual transmission obtained from a known transmission source to the signal characteristic of a wireless signal based on the position and a position of the one or more receivers.  Examiner maps the use of the likelihood estimate of the reception strengths of radio waves from the unknown radio source and the actually measured normalized received power data obtained from the known transmission source to comparing the determined signal characteristic to the predicted signal characteristic.  Examiner notes that a comparison of the actual data of a signal characteristic obtained from a known transmission source may be compared to a likelihood estimate of an unknown radio source using such correspondence tables.)
and verify the position based on the comparison. (see Sakai at [0061] which discloses that by using these propagation models and reception strength probability distributions, the location of an unknown radio wave transmission source can be accurately estimated.  Examiner maps the location of the unknown radio wave transmission source to the recited position.)

Regarding claim 2, Sakai teaches the location verification device of claim 1, wherein the signal characteristic comprises an angle of arrival of the wireless signal, and wherein the predicting the signal characteristic comprises determining a predicted angle of arrival based on the reported position and a position of the one or more receivers (see Sakai at [0004] which discloses using a direction of arrival (DoA) as a method for estimating the location of a radio wave transmission source.  Examiner previously noted that a comparison of the actual data of a signal characteristic obtained from a known transmission source may be compared to a likelihood estimate of an unknown radio source using correspondence tables.)
Regarding claim 3, Sakai teaches the location verification device of claim 1, wherein the signal characteristic comprises a received power of the wireless signal, and wherein the predicting the signal characteristic comprises determining a predicted received signal power based on the reported position and a position of the one or more receivers (see Sakai at [0044] and at [0062] which discloses the use of radio wave strengths and/or normalized received power.)
Regarding claim 4, Sakai teaches the location verification device of claim 1, wherein the signal characteristic comprises a path loss of the wireless signal, and wherein predicting the signal characteristic comprises determining a predicted path loss of the wireless signal based on the reported position and a position of the one or more receivers (see Sakai at [0041] which discloses reception in a multipath environment and the impact of multipath fading; Examiner maps the multipath fading to the recited path loss of the wireless signal.)
Regarding claim 5, Sakai teaches the location verification device of claim 1, wherein the signal characteristic comprises a time of flight of the wireless signal, and wherein predicting the signal characteristic comprises determining a predicted time of flight of the wireless signal based on the reported position and a position of the one or more receivers (see Sakai at [0004] and at [0010] which discloses a time difference of arrival (TDoA) as a proposed method of estimating the location of a radio wave transmission source.  Examiner maps a signal’s time of arrival to the time of flight of the wireless signal.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2020/0379080) in view of Ngo (US 10,107,891).
Regarding claim 6, Sakai teaches the location verification device of claim 1 regarding a difference between the determined signal characteristic and the predicted signal characteristic (see Sakai at [0004] which discloses taking a time difference of arrival of radio waves; Examiner maps the time difference of arrival to the signal characteristic.)
Sakai does not expressly disclose wherein the one or more processors are further configured to reject the position if [a difference between the determined signal characteristic and the predicted signal characteristic] is outside a predetermined range which in a related art, Ngo teaches (see Ngo at col. 6 lines 46 to 59 which discloses an estimator such as a maximum-likelihood estimator 28 and that a robust measurement outlier rejection process can be used to detect and reject erroneous TDOA measurements.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakai to reject the position if a difference between the determined signal characteristic and the predicted signal characteristic is outside a predetermined range, as taught by Ngo.  
One would have been motivated to make such a modification to increase the localization phase’s robustness to measurement error and sensor position errors, as suggested by Ngo at col. 6 lines 56-59.
Regarding claim 7, Sakai teaches the location verification device of claim 1 regarding a difference between the determined signal characteristic and the predicted signal characteristic (see Sakai at [0004] which discloses taking a time difference of arrival of radio waves; Examiner maps the time difference of arrival to the signal characteristic.)
Sakai does not expressly disclose wherein the one or more processors are further configured to accept the position if [a difference between the determined signal characteristic and the predicted signal characteristic] is inside a predetermined range (see Ngo at col. 6 lines 46 to 59 which discloses an estimator such as a maximum-likelihood estimator 28 and that a robust measurement outlier rejection process can be used to detect and reject erroneous TDOA measurements.  Examiner notes that those measurements that are not rejected are accepted.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakai to accept the position if a difference between the determined signal characteristic and the predicted signal characteristic is outside a predetermined range, as taught by Ngo.  
One would have been motivated to make such a modification to increase the localization phase’s robustness to measurement error and sensor position errors, as suggested by Ngo at col. 6 lines 56-59.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2020/0379080) in view of Lee (US 2014/0056172).
Regarding claim 8, Sakai teaches the location verification device of claim 1 regarding a difference between the determined signal characteristic and the predicted signal characteristic (see Sakai at [0004] which discloses taking a time difference of arrival of radio waves; Examiner maps the time difference of arrival to the signal characteristic.)
Regarding claim 8, Sakai does not expressly disclose the location verification device of claim 1, wherein the one or more processors are further configured to disregard future wireless signals received from a source of the wireless signal if [a difference between the determined signal characteristic and the predicted signal characteristic] is outside a predetermined range, which a related art, Lee teaches (see Lee at [0106] which discloses that based on the determined parameters, the mobile device may only acknowledge sound signals having the exact pitch or frequency defined by the determined communication parameters, and that when the mobile device and other authorized devices are configured to determine or calculate parameters in the same way (e.g., similar equations and/or variables for determining threshold values), the mobile device may ignore signaling from dissimilar, spoofed, or otherwise unauthorized devices; Examiner maps the ignoring of signaling to disregarding of future wireless signals.)

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai et al. (US 2020/0379080) in view of Ardeli (US 2016/0127317).
Regarding claim 9, Sakai teaches the location verification device of claim 1 regarding a difference between the determined signal characteristic and the predicted signal characteristic (see Sakai at [0004] which discloses taking a time difference of arrival of radio waves; Examiner maps the time difference of arrival to the signal characteristic.)
Regarding claim 9, Sakai does not expressly disclose wherein the one or more processors are further configured to control a transmitter to send a wireless signal representing a non-authorization of the signal source if [a difference between the determined signal characteristic and the predicted signal characteristic] is outside a predetermined range which in a related art Ardeli teaches (see Ardeli at [0053 to 0056] and at [0065] which discloses first and second messages transmitted between a client device and a network resource and that the second message indicates a termination of communication between the network resource and the client device when it is determined that the client device is not authorized.  Examiner maps the termination of communication to the non-authorization of the signal source.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakai to control a transmitter to send a wireless signal representing a non-authorization of the signal source, as taught by Ardeli.  
One would have been motivated to make such a modification to redirect the client device to a different second network resource, as suggested by Ardeli at [0055].
Regarding claim 10, Sakai teaches the location verification device of claim 1 regarding a difference between the determined signal characteristic and the predicted signal characteristic (see Sakai at [0004] which discloses taking a time difference of arrival of radio waves; Examiner maps the time difference of arrival to the signal characteristic.)
Regarding claim 10, Sakai does not expressly disclose wherein the one or more processors are further configured to control a transmitter to send a wireless signal representing an authorization of the signal source if [a difference between the determined signal characteristic and the predicted signal characteristic] is within a predetermined range which in a related art Ardeli teaches (see Ardeli at [0053 to 0056] and at [0065] which discloses first and second messages transmitted between a client device and a network resource and that the second message indicates a termination of communication between the network resource and the client device when it is determined that the client device is not authorized.  Ardeli at [0065] further discloses that in some embodiments, the transmitting mechanism transmits a certificate corresponding to the network device in response to a request from the client device for a certificate corresponding to the network resource.  Examiner notes that the presence of using a second message including a certificate corresponds to an authorization of the signal source.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sakai to control a transmitter to send a wireless signal representing an authorization of the signal source, as taught by Ardeli.  
One would have been motivated to make such a modification to provide a certificate in response to a request from the client device for such a certificate, as suggested by Ardeli at [0065].




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROY RHEE whose telephone number is 313-446-6593.  The examiner can normally be reached on 8:30 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan, can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the 
automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.R./Examiner, Art Unit 3661

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661